DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 06/08/2022. 
Claims 1-8 are pending.  Claims 1 and 7 have been amended. Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see page 5 of the remarks, filed 06/08/2022, with respect to claims 1 and 7 have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims of claims 1-8 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 and 7 are allowed because the closest prior art of record, Do Rosario, Hoff, and Savvides either in singularly or in combination fails to anticipate or render obvious the limitations of estimating said physical quantity over the sampling period on the basis of an aggregate of the collected measurement samples Pi, wherein the method includes, in each sampling period T, a phase of executing, at each measurement device of said set, a local decision algorithm able to decide, randomly and based on a sending probability πi associated with each measurement device, whether the corresponding measurement device is part of said subset by generating a random number and comparing said random number to said sending probability πi, and wherein said physical quantity P(T) is estimated in each sampling period T on the basis of the collected measurement samples Pi and the sending probability πi associated with each measurement device belonging to said subset by calculation according to the following relationship: 
P(T)=                         
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                        '
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    i
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                        
                                            
                                                
                                                    π
                                                
                                                
                                                    i
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                            
                        
                    
 in which N' is the number of measurement devices of the subset, in combination with the limitations set forth by independent claims 1 and 7.
With respect to the closest prior art of record: 
a.	Do Rosario et al. WO2015/048737 discloses a centralized energy storage system (para. 0019), estimating a sample number in order to determine the total energy consumption for each load (para. 0066, 0071).
b.	Hoff US Patent 10,797,639 teaches a centralized control computer and a method for analyzing building performance by combining total customer energy load to analyze seasonal energy consumption thermal performance (col. 4, ll. 12-35; col. 37, ll. 51-67).
c.	Savvides et al. US2013/0238266 teaches a consumption breakdown monitoring through power state sensing and collecting data indicative of power consumption at a predetermined sampling interval of appliances, collect data indicative of a time stamped set of binary power states of a plurality of appliances and estimating energy consumption of at least one appliances over the first time interval and determining an outlet coupled to the appliances to incorporate a power meter into in response to an estimation performance being less than a predetermined value (see Fig. 20).
However, the closest prior art of record do not expressly or explicitly disclose the features explained above with respect to independent claims 1 and 7 without the use of impermissible hindsight.
Dependent claims 2-6 and 8 are allowed for the reasons explained above with respect to their respective independent claims 1 and 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864